Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.  	The information disclosure statements (IDSs) submitted on 08/22/2022 is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 20 of U.S. Patent No. 11/217,576 . The instant applications claims similar subject matter as the patent with differences that are obvious to one ordinary skilled in the art. For instance:

 Regarding claim 1, claim 1 and 1 of U.S. Patent No. 11/217,576 teaches A system (claim 1, line 1) comprising: a printed circuit board (claim 1, line 2) that comprises an outer layer (claim 1, line 3), the outer layer comprising: a first exterior surface (claim 1, line 3); and a set of embedded spaces (claim 1, line 4), each embedded space of the set of embedded spaces having a second exterior surface (claim 1, line 4) that is positioned closer to a center of the printed circuit board than the first exterior surface (claim 1, line 3); and a set of components disposed (claim 1, line 6) at the set of embedded spaces (claim 1, line 6).

 	Regarding claim 14, claim 1 and 20 of U.S. Patent No. 11/217,576 teaches A method comprising: forming a printed circuit board (claim 1, line 2) that comprises an outer layer, the outer layer (claim 1, line 3) comprising: a first exterior surface (claim 1, line 3); and a set of embedded spaces (claim 1, line 4), each embedded space having a second exterior surface (claim 1, line 4) that is positioned closer to a center of the printed circuit board (claim 1, line 2) than the first exterior surface (claim 1, line 3); and disposing a set of components (claim 1, line 6) on the printed circuit board at the set of embedded spaces (claim 1, line 6).

 Regarding claims 2-13 and 15-20, claims 1-11 and 20 of U.S. Patent No. 11/217,576 further teaches dependent claims 2-13 and 15-20 of the instant application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2011-0259630 A1).

 	Pertaining to claim 1, Park discloses A system (see figs. 1-7) comprising: a printed circuit board (1, fig. 3) that comprises an outer layer (see fig. 7), the outer layer comprising: a first exterior surface (see fig. 7); and a set of embedded spaces (embedded spaces between the component 80 and the insulation layer on both sides, see fig. 7), each embedded space of the set of embedded spaces having a second exterior surface (the other side surface of the exterior surface of the printed circuit board 1) that is positioned closer to a center of the printed circuit board than the first exterior surface; and a set of components (see paragraph [0040]) disposed at the set of embedded spaces (see fig. 7).

 	Pertaining to claim 4, Park discloses, wherein the set of components comprises: a memory sub-system controller operatively coupled to a set of memory devices, the memory sub-system controller enabling data transfer between the set of memory devices and a host system, (a memory module recess 19 in which memory module stack 14 is provided).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2011-0259630 A1) in view of Savignac et al. (US 2007/0195505 A1).

 	Pertaining to claim 2, Park discloses all claimed limitations except, wherein the set of components comprises: a set of memory devices for storing data from a host system.  
 	However, Savignac et al. teaches the set of components comprising: a set of memory devices for storing data from a host system (see paragraph [0041]).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a set of memory devices for storing data from a host system in the device of Park based on the teachings of Savignac et al The motivation can be to provide a memory module device with performance data that is improved compared to conventional memory modules. (Summary of Invention). 

 	Pertaining to claim 3, Park discloses, wherein the set of memory devices comprises at least one of a NAND-based memory device or a dynamic random-access memory (DRAM) device, (a memory module device comprising: a printed circuit board; a plurality of memory modules; a buffer module of Savignac et al.).
 	
 	Pertaining to claim 6, Park discloses, wherein a first component of the set of components is disposed on the printed circuit board at a first embedded space of the set of embedded spaces, and wherein the first component is disposed at the first embedded space by solder that couples a first side of the first component to the second exterior surface of the first embedded space.  (see paragraph [0041] and fig. 6 “The memory module stack14 is composed of an alternating sequence of memory modules 2 and of soldered connections 7” of Savignac et al.).

 	Pertaining to claim 7, Park discloses, wherein a first component of the set of components is disposed on the printed circuit board at a first embedded space of the set of embedded spaces, wherein a first side of the first component couples to the second exterior surface of the first embedded space, and wherein dimensions of the first embedded space allow for the first embedded space to receive the first side of the first component.  (See paragraph [0041]: and figure 6 “The memory module stack 14 is composed of an alternating sequence of memory modules 2 and of soldered connections 7” of Savignac et al.).

 	Pertaining to claim 8, Park as modified by Savignac et al. further discloses, wherein a first component of the set of components (see paragraph [0041], see fig. 6) is disposed on the printed circuit board (1 of Savignac et al.) at a first embedded space of the set of embedded spaces (see fig. 6 of Savignac et al.), and wherein a depth of the second exterior surface of the first embedded space (see fig. 6), relative to the first exterior surface, is sufficient to embed a set of interconnects of the first component into the outer layer. (The memory module recess 19 is covered 11 so that the memory modules 2 are shielded from the surroundings” of Savignac et al.).
 
 	Pertaining to claim 9, Park discloses, wherein a first component of the set of components (see paragraph [0041], see fig. 6) is disposed on the printed circuit board (1 of Savignac et al.) at a first embedded space of the set of embedded spaces (see fig. 6 of Savignac et al.), and wherein a depth of the second exterior surface (the other side surface of the exterior surface of the printed circuit board 1)  of the first embedded space, relative to the first exterior surface, is sufficient to embed an outer package the first component into the outer layer.  (The memory module recess 19 is covered 11 so that the memory modules 2 are shielded from the surroundings” of Savignac et al.).

 	Pertaining to claim 10, Park discloses, wherein at least one component of the set of components comprises a surface-mounted integrated circuit package. (See paragraph [O006]: “it is possible to provide the memory module stack on the surface of the printed circuit board” of Savignac et al.).

 	Pertaining to claim 11, Park as modified by Savignac et al. further discloses, wherein the printed circuit board conforms with at least one of a solid-state drive (SSD) M.2 form factor or a solid-state drive (SSD) U.2 form factor. (A memory module device comprising: a printed circuit board; a plurality of memory modules; a buffer module’ of Savignac et al.).

 	Pertaining to claims 12 and 13, Park as modified by Savignac et al. further discloses, wherein the printed circuit board comprises at least one route disposed below at least one embedded space of the set of embedded spaces, wherein the printed circuit board comprises a single-sided printed circuit board, (see paragraph [0041]; and figure 6: (The contacts 20 are each connected to line planes 21 which are each arranged one on top of the other and either extend onto the underside of the printed circuit board 1 to ball-grid memory module contacts 13 or to connections 5 for making contact with the buffer module 3, i.e. are electrically connected thereto” of Savignac et al.).

Claims 5, 14, 17, 19 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2011-0259630 A1) in view of Sanada (US 20023684).

 	Pertaining to claim 5, Park discloses all claimed limitations except, wherein at least one component of the set of components has a first coefficient of thermal expansion that is lower than a second coefficient of thermal expansion of the printed circuit board.  
 	However, Sanada teaches wherein at least one component of the set of components has a first coefficient of thermal expansion that is lower than a second coefficient of thermal expansion of the printed circuit board, (see paragraph [0004]).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein at least one component of the set of components has a first coefficient of thermal expansion that is lower than a second coefficient of thermal expansion of the printed circuit board in the device The motivation to provide a member for controlling thermal expansion of an electronic component in which difference of thermal expansion can be minimized between an electronic component and a printed board. of Park et al. based on the teachings of Sanada. 

 	Pertaining to claim 14, Park discloses comprising: a printed circuit board (1, see fig. 3) comprising: an outer layer that comprises a first exterior surface (see fig. 7); and a set of embedded spaces (see fig. 7), each embedded space having a second exterior surface that is positioned closer to a center of the printed circuit board (1) than the first exterior surface (see fig. 7); and a set of components (see paragraph [0040]) disposed on the printed circuit board (1) at the set of embedded spaces (see fig. 7), the set of components (see paragraph [0040]) comprising:
 	But, Park does not explicitly teach wherein at least one component of the set of components has a first coefficient of thermal expansion that is lower than a second coefficient of thermal expansion of the printed circuit board, (see paragraph [0004]).
 	However, Sanada teaches wherein at least one component of the set of components has a first coefficient of thermal expansion that is lower than a second coefficient of thermal expansion of the printed circuit board, (see paragraph [0004]).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein at least one component of the set of components has a first coefficient of thermal expansion that is lower than a second coefficient of thermal expansion of the printed circuit board in the device The motivation to provide a member for controlling thermal expansion of an electronic component in which difference of thermal expansion can be minimized between an electronic component and a printed board. of Park et al. based on the teachings of Sanada.

 	Pertaining to claim 17, Park discloses all claimed limitations except, wherein at least one component of the set of components has a first coefficient of thermal expansion that is lower than a second coefficient of thermal expansion of the printed circuit board.  
 	However, Sanada teaches wherein at least one component of the set of components has a first coefficient of thermal expansion that is lower than a second coefficient of thermal expansion of the printed circuit board, (see paragraph [0004]).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein at least one component of the set of components has a first coefficient of thermal expansion that is lower than a second coefficient of thermal expansion of the printed circuit board in the device The motivation to provide a member for controlling thermal expansion of an electronic component in which difference of thermal expansion can be minimized between an electronic component and a printed board. of Park et al. based on the teachings of Sanada. 

 	Pertaining to claim 19, Park discloses, wherein the forming of the printed circuit board (1, see fig. 3) comprises: forming the outer layer on an intermediate layer of the printed circuit board; and etching a set of portions of the outer layer surface (the other side surface of the exterior surface of the printed circuit board 1) to form the set of embedded spaces (embedded spaces between the component 80 and the insulation layer on both sides, see fig. 7).  

 	Pertaining to claim 20, Park discloses, wherein the disposing of the set of components (see paragraph [0040]) on the printed circuit board (1) at the set of embedded spaces (embedded spaces between the component 80 and the insulation layer on both sides, see fig. 7) comprises: coupling a first component of the set of components to the second exterior surface of a first embedded space of the set of embedded spaces, (embedded spaces between the component 80 and the insulation layer on both sides, see fig. 7).

 	Claims 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2011-0259630 A1)  in view of Sanada (US 20023684) as applied to claim 5 above, and further in view of Sanada (US 20023684).

 	Pertaining to claim 15, Park discloses all claimed limitations except, wherein the set of components comprises: a set of memory devices for storing data from a host system.  
 	However, Savignac et al. teaches the set of components comprising: a set of memory devices for storing data from a host system (see paragraph [0041]).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a set of memory devices for storing data from a host system in the device of Park based on the teachings of Savignac et al The motivation can be to provide a memory module device with performance data that is improved compared to conventional memory modules. (Summary of Invention). 

 	Pertaining to claim 16, Park discloses, wherein the set of memory devices comprises at least one of a NAND-based memory device or a dynamic random-access memory (DRAM) device, (a memory module device comprising: a printed circuit board; a plurality of memory modules; a buffer module of Savignac et al.).

 	Pertaining to claim 18, Park discloses, wherein a first component of the set of components is disposed on the printed circuit board at a first embedded space of the set of embedded spaces, and wherein the first component is disposed at the first embedded space by solder that couples a first side of the first component to the second exterior surface of the first embedded space.  (see paragraph [0041] and fig. 6 “The memory module stack14 is composed of an alternating sequence of memory modules 2 and of soldered connections 7” of Savignac et al.).
 	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sharma et al. (US 2020/0091156 A1) and Kang (US 2020/0126919 A1).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848